225 F.2d 28
96 U.S.App.D.C. 189
PARK ROAD HOUSING COMPANY, Inc., Appellant,v.ADAS ISRAEL HEBREW CONGREGATION et al., Appellees.
No. 12245.
United States Court of Appeals District of Columbia Circuit.
Argued May 9, 1955.Decided June 16, 1955.Petition for Rehearing Denied July 13, 1955.

[96 U.S.App.D.C. 190] Messrs. Thurman L. Dodson and E. Lewis Ferrell, Washington, D.C., for appellant.
Mr. Leon M. Shinberg, Washington, D.C., with whom Mr. Martin S. Becker, Washington, D.C., was on the brief, for appellee Adas Israel Hebrew Congregation.
Mr. Jacob N. Halper, Washington, D.C., with whom Mr. Ernest F. Coleman, Washington, D.C., was on the brief, for appellee Bishop L. H. Hemingway and certain other appellees.
Before EDGERTON, PRETTYMAN, and WILBUR K. MILLER, Circuit judges.
PER CURIAM.


1
The plaintiff real estate broker appeals from a judgment for the defendants in an action for a commission.  Count I of the complaint asks judgment against the seller for the amount of the commission which the seller paid to a different broker, the Colonial Investment Company.  Count II asks judgment for the same amount, against both the seller and the purchasers, as damages caused by collusion between them to deprive the plaintiff of the commission.


2
'To become entitled to a commission, a broker must find a purchaser who is able and willing to buy on the identical terms offered by the seller. * * *  It is true that the plaintiff first introduced the eventual purchaser to the defendant, but this circumstances alone, though significant, is not determinative, in the present circumstances.'  Battle v. Price, 63 App.D.C. 326, 327, 72 F.2d 377, 378.  The eventual purchaser was not able and willing to buy on the terms offered by the seller until the Colonial Investment Company suggested means of financing the purchase.  The evidence supports the District Court's finding that there was no collusion.


3
Affirmed.